Yesawich Jr., J. (concurring in part and dissenting in part).
Because I am of the view that the actual notice received by defendant Village of Potsdam in this case obviates the need for written notification, I would reverse so much of the order as *84dismissed the cause of action asserted against the Village. In this instance, prior to the accident, Village personnel, having set out with the intention to locate and identify Village sidewalks in need of repair, actually discovered and reported the allegedly defective sidewalk where plaintiff fell. Given that the entire purpose of a written notice statute—which is to "insure that a municipality has a 'reasonable opportunity to cure defective conditions, the existence of which it could not be expected to know absent some sort of positive apprisal’ ” (Blake v City of Albany, 63 AD2d 1075, 1076, affd 48 NY2d 875, quoting Jagoda v City of Dunkirk, 43 AD2d 795, 796)—has been served, plaintiff’s failure to furnish written notice to the Village regarding a condition of which it is already aware strikes me as a hollow reason to insulate it from liability.
Plaintiffs situation is no less deserving of favorable treatment than that of the plaintiffs in Giganti v Town of Hempstead (186 AD2d 627) and Klimek v Town of Ghent (114 AD2d 614). Moreover, unlike in those cases, it is unnecessary here to rely upon an assumption that, because the municipal employees were in the area shortly before the accident, the municipality may be presumed to be on notice of obvious defects in the sidewalk ipf, Ferris v County of Suffolk, 174 AD2d 70, 75), for the report prepared by the acting Superintendent of Public Works—in which a patch of "uneven sandstone”, at the very location of plaintiffs fall, is noted in the context of a list of defects requiring remediation—provides direct proof that an unsafe condition was present and was observed by the person responsible for remedying it. Nor is there any indication in the record that the Village lacked ample time to attend to the repairs prior to the accident. Furthermore, plaintiff, through the testimony of the individual who prepared the report and his successors, has made a satisfactory evidentiary showing that the condition described therein had not, in fact, been remedied before the accident. This is enough to at least raise a triable question as to whether the Village had received actual notice of the particular defect that ostensibly caused plaintiffs fall, so as to preclude summary judgment (cf., Harrington v City of Plattsburgh, 216 AD2d 724, n).
Mercure, J. P., Peters and Spain, JJ., concur with Carpinello, J.; Yesawich Jr., J., concurs in part and dissents in part in a separate opinion.
Ordered that the order is modified, on the law, without costs, by reversing so much thereof as denied the cross motion of defendants David W. Leach, Jr. and Susan R. Leach for sum*85mary judgment; cross motion granted, summary judgment awarded to said defendants and complaint dismissed against them; and, as so modified, affirmed.